DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges the reply filed on 4/08/2022 in which claims 22-27, 30-34 have been amended. Claims 36-37 have been added. Claims 1-21, 28, 29 and 35 are cancelled. Currently claims 22-27, 30-34, 36 and 37 are pending for examination in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 30-34, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529. Although the claims at issue are not identical, they are not patentably distinct from each other because despite the methods/systems being for treating an inflammatory condition vs reducing the risk of a thrombotic event, the actual steps are the same. Further, the range of less than 30 mg anticipates the range of less than 80 mg. 
Claims 21-27, 30-34, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the range of less than 60 mg anticipates the range of less than 80 mg. 
Claims 21-27, 30-34, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 11, 12 of U.S. Patent No. 10,149,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the range of less than 40 mg, less than 30 mg anticipates the range of less than 80 mg. 
Claim 21-27, 30-34, 36 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, 12, 13 of copending Application No. 15/701,257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the range of less than 80 mg, less than 75 mg anticipates the range of less than 80 mg. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1).
Regarding claims 36, 22-26 Matsugi discloses a method of treating a thrombotic condition in a patient in need thereof, the method comprising administering through oral inhalation [0003]-[0004] to the patient acetylsalicylic acid or a pharmaceutically acceptable salt thereof (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]), wherein the amount of the ASA administered is less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than 20 mg, less than 15 mg, less than 10 mg, less than 8 mg (5-200mg [0107]). Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

In the alternative to the rejection set forth above, claims 36, 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) in view of Aspirin, the mighty drug (2007) (hereinafter “Aspirin”). 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) in view of Aspirin. 
Regarding claims 36, 22-26 Matsugi discloses a method of treating a thrombotic condition in a patient in need thereof, the method comprising administering through oral inhalation [0003]-[0004] to the patient acetylsalicylic acid or a pharmaceutically acceptable salt thereof (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]), wherein the amount of the ASA administered is less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than 20 mg, less than 15 mg, less than 10 mg, less than 8 mg (5-200mg [0107]). Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
In the event that it is deemed that Matsugi does not disclose the function of “treating a thrombotic condition”, Aspirin teaches that it is known to take aspirin to prevent clotting (page 5-page 7).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered to treat a thrombotic condition, as taught by Aspirin for the benefit of preventing a heart attack or relief of clotting during a stroke (page 6, heart attack prevention, heart attack and stroke titles and text below those titles which continues to page 7).

Regarding claim 27, Matsugi as modified discloses the method as claimed but does not explicitly state the dose is administered as a preliminary treatment in response to a symptom of a thrombotic event.
However, Aspirin teaches that it is known to take aspirin as a preliminary treatment in response to a thrombotic event (page 6, Heart Attack and text below). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered as a preliminary treatment in response to a thrombotic event as taught by Aspirin for the benefit of allowing you enough time to get the to emergency room (page 6, Heart attack and Stroke and text below which continues on to page 7)

Claims 37 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1).
Regarding claims 37 and 30-34 Matsugi discloses a method of treating a thrombotic condition, the method comprising: a step of using a drug delivery system (figure 1) to administer through oral inhalation [0003]-[0004] acetylsalicylic acid or a pharmaceutically accepted salt thereof (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder (abstract; [0098]-[0099], [0101]; [0124]), wherein the drug delivery system (figure 1) comprises a dry powder inhaler [0001] for oral inhalation for delivering the ASA via inhalation by the patient (as set forth in [0003] into an oral cavity by inhalation) [0004] [0096], wherein the dry powder inhaler for delivering the ASA via inhalation by the patient comprises a mouthpiece (13), a reservoir (5b) for the ASA, and an actuation member (2, 3; [0028] [0033]) for making available the ASA for inhalation by the patient through the mouthpiece ([0028] [0033] [0094] [0096]) wherein the amounts of ASA administered is less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than 20 mg, less than 15 mg, less than 10 mg, less than 8 mg [0107]. The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.


In the alternative to the rejection set forth above, claims 37 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) in view of Aspirin. 
Regarding claims 37 and 30-34 Matsugi discloses a method of treating a thrombotic condition, the method comprising: a step of using a drug delivery system (figure 1) to administer through oral inhalation [0003]-[0004] acetylsalicylic acid or a pharmaceutically accepted salt thereof (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder (abstract; [0098]-[0099], [0101]; [0124]), wherein the drug delivery system (figure 1) comprises a dry powder inhaler [0001] for oral inhalation for delivering the ASA via inhalation by the patient (as set forth in [0003] into an oral cavity by inhalation) [0004] [0096], wherein the dry powder inhaler for delivering the ASA via inhalation by the patient comprises a mouthpiece (13), a reservoir (5b) for the ASA, and an actuation member (2, 3; [0028] [0033]) for making available the ASA for inhalation by the patient through the mouthpiece ([0028] [0033] [0094] [0096]) wherein the amounts of ASA administered is less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than 20 mg, less than 15 mg, less than 10 mg, less than 8 mg [0107]. The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
In the event that it is deemed that Matsugi does not disclose the function of “treating a thrombotic condition”, Aspirin teaches that it is known to take aspirin to prevent clotting (page 5-page 7).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered to treat a thrombotic condition, as taught by Aspirin for the benefit of preventing a heart attack or relief of clotting during a stroke (page 6, heart attack prevention, heart attack and stroke titles and text below those titles which continues to page 7).

Response to Arguments
Applicant's arguments filed 4/08/2022 have been fully considered but they are not persuasive. 
Applicant’s representative asserts that the examiner has ignored the fundamental difference between the Matsugi device and that of the present claims. It appears applicant is arguing that the present claims preclude the use of a pump
in the prior art. Claim 36 recites “administering through oral inhalation to the patient” and claim 37 recites “an actuation member for making available the
ASA adapted for inhalation by the patient through the mouthpiece”. The examiner
has interpreted these limitations as inhalation occurring at some point during administration and the ASA being adapted for inhalation by the patient through the mouthpiece. Even with the use of a pump, Matsugi explicitly discloses inhalation. See [0096] wherein the pump unit is described as administering the powdered medicine by spraying or inhalation. Emphasis added. The claims do not preclude the use of the pump. See also [0003] of Matsugi which states “The invention further provides a relatively inexpensively constructed multi-dose powered medicine administering device by which a unit dose of powdered medicine can be consecutively and precisely picked up and administered into the body cavity such as the nasal cavity, oral cavity, trachea, bronchus or lung, or into any other diseased part by spraying or inhalation, the device being sanitary, suited to being carried and easy to use.” Emphasis added. The examiner notes that a pump does not preclude a user from also inhaling. In fact, in order to reach bronchus or lung, it is the examiner’s position a patient must inhale.
Applicant’s representative states that the examiner has not provided any reasons as to why one would adopt a powder with a particle size smaller than that disclosed in Matsugi’s device. The examiner respectfully disagrees as a motivation
was provided. Morton provides the motivation of reaching the alveoli for systemic
delivery [0006]. Applicant’s representative states that Morton does not teach the
particle size and cites [0023]. The examiner first notes that [0023] is not relied
upon in the instant rejection. Morton teaches deep regions of the lung (alveoli) are
targeted for systemic delivery [0006] and that small spherical particles having a
median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns).
Morton suggests including carrier particles that are larger in order to prevent
agglomeration from occurring [0013]. The examiner makes two distinctions: 1) the
claim does not preclude the powder from containing carrier particles in addition to
the finer active particles and 2) Morton does not state that the active particles
cannot be delivered without carrier particles. Thus the rejection is maintained.
Applicant’s representative appears to be arguing that Morton is non-
analogous art. In response to applicant's argument, it has been held that a prior art
reference must either be in the field of applicant’s endeavor or, if not, then be
reasonably pertinent to the particular problem with which the applicant was
concerned, in order to be relied upon as a basis for rejection of the claimed
invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In
this case, both Morton and Matsugi are dry powder inhalers, as is the instant
invention. Thus the examiner maintains that one would look to Morton to modify
the particles of Matsugi.
Applicant’s representative asserts Matsugi does not disclose inhalation. The
examiner reiterates that Matsugi explicitly discloses inhalation as set forth above.
Applicant’s representative asserts that the examiner ignored the claimed
powder particle size. The examiner notes that this limitation is addressed by the
prior art of Morton and thus has not been ignored.
	Applicant’s representative argues the dosage for inflammation, however inflammation is not in the instant claim language and thus this limitation is moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785